DETAILED ACTION
Status of Claims
In the response filed October 19, 2021, Applicant amended claims 1-3, 10-12, and 19-21. Claims 8 and 17 were previously canceled. Claims 1-7, 9-16, and 18-22 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) received on September 2, 2021 has been considered by examiner.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant continues to assert that the claimed invention is not directed to an abstract idea because there is no human activity that is equivalent in these claimed features.  Examiner respectfully disagrees. Overall, the claimed invention is directed to determining whether messages within a messaging campaign should be blocked based on a trust indicator and rejection metric or targeted email marketing, which falls into the Certain Methods of Organizing Human Activity. Second, Applicant asserts that the claimed invention is not well-understood, routine or conventional because that claims provide a technical solution that improves the technology related to monitoring and blocking electronic messages.  Examiner respectfully disagrees. The claimed invention recites receiving and transmitting message information by using thresholds to block and monitor 
Applicant's arguments with respect to the limitations “determine, based on a trust indicator associated with the proposed messaging campaign, that the proposed messaging campaign should be blocked” have been fully considered but they are not persuasive. Applicant asserts that 1) the predicted HBR of Chestnut is not equivalent to a trust indicator; and 2) some messages being blocked and some are not is not equivalent to the proposed campaign should be blocked . Examiner respectfully disagrees. Paragraph [0041] of Chestnut discloses, “The hard bounce rate is based on profile data of the email addresses in the list. If the predicted hard bounce rate exceeds an unacceptable threshold, the proposed email message associated with the list of email addresses is rejected before the proposed email message is transmitted.” In this case, the proposed messages (campaign) should be blocked if the hard bounce rate exceeds the unacceptable threshold. Moreover, the HBR prediction summary is returned to the email (marketing) service provider who can take action regarding whether the proposed email campaign is blocked (see Paragraphs [0002] and [0112] of Chestnut). Applicant's arguments with respect to the limitation select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account; and compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship between the at least one recipient and the sender account” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-22 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-7, 9-16, and 18-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-7, 9-16, and 18-22 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-7, 9-16, and 18-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 (representative of independent claims 10 and 19) recite:
determine, based on a trust indicator associated with the proposed messaging campaign, that the proposed messaging campaign should be blocked
determine a rejection metric (bounce rate) associated with the at least one tracked message, wherein determining the rejection metric includes tracking any received messages indicating a rejection response to the at least one tracked message 
compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship between the at least one recipient and the sender account.
The identified limitations recites determining whether messages within a messaging campaign should be blocked based on an trust indicator and rejection metric, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and storage) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
As a whole, the additional elements recite using a processor in communication with a storage to:
receive, from a sender account, a set of parameters for a proposed messaging campaign, the set of parameters including a set of intended recipients;
select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account;
transmit at least one tracked message to at least one selected recipient from the set of intended recipients, the at least one tracked message being at least a subset of messages for the proposed messaging campaign
wherein the proposed messaging campaign is transmitted to others of the intended recipients responsive to the rejection metric being lower than the strict rejection threshold
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting message information, and selecting recipients. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting message information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 9, 11-16,18, and 20-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claims 3 and 12 recite determining the rejection metric passes the threshold by tracking the message, claims 6 and 15 recite selecting at least one recipient based on a relationship level, claims 7 and 16 recite blocking a messaging campaign based on a trust level.  The dependent claims are further directed to certain methods of human activity based on commercial interaction (marketing campaigns).
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 10, 19: processors to execute receiving and transmitting message information, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-7, 9-16, and 18-22, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-7, 9, 11-16,18, and 20-22 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea. For example, claims 4, 5, 13, and 14 recite updating the algorithm to train the machine learning system (updating information).



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (US 2014/0372363 A1) in view of Brechbuhl et al. (US 2018/0097759 A1).

Regarding claims 1, 10, and 191, Chestnut discloses a system comprising: a processing device in communication with a storage, the processing device configured to execute instructions to cause the system to: 
the entity that is to send the proposed email communication receives a list of email addresses for proposed recipients.  For example, an email service provider (ESP) may receive a list of email addresses from a customer of the ESP. The customer instructs the ESP to send a proposed email communication to the recipients based on the list of email addresses); 
determine, based on a trust indicator associated with the proposed messaging campaign, that the proposed messaging campaign should be blocked (Paragraphs [0041]: The hard bounce rate is based on profile data of the email addresses in the list. If the predicted hard bounce rate exceeds an unacceptable threshold, the proposed email message associated with the list of email addresses is rejected before the proposed email message is transmitted,  [0043]-[0044]: the entity predicts the hard bounce rate ("HBR") for the proposed email based on the list of email addresses.  In action 103, the entity checks whether the predicted HBR is unacceptable… and [0112]: the summary HBR prediction is returned to the EGP API 232, which in turn, returns the summary HBR prediction to the ESP in action 243. As noted previously, the ESP may take action or not regarding the proposed email campaign depending on the summary HBR prediction); 
transmit at least one tracked message to the at least one selected recipient from the set of intended recipients, the at least one tracked message being at least a subset of messages for the proposed messaging campaign (Paragraph [0043]-[0044]: If the predicted HBR is acceptable, then the entity transmits the proposed email to the list of email addresses in action 104.);
determine a rejection metric (bounce rate) associated with the at least one tracked message, wherein determining the rejection metric includes tracking any received messages indicating a rejection response to the at least one tracked message (Paragraph [0043]: the entity predicts the hard bounce rate ("HBR") for the proposed email based on the list of email addresses); and 
wherein the proposed messaging campaign is transmitted to others of the intended recipients responsive to the rejection metric being lower than the strict rejection threshold (Paragraph [0043]: the entity predicts the hard bounce rate ("HBR") for the proposed email based on the list of email addresses. In action 103, the entity checks whether the predicted HBR is acceptable, or unacceptable. If the predicted HBR is acceptable, then the entity transmits the proposed email to the list of email addresses).
Chestnut discloses the limitations above. Chestnut does not explicitly disclose:
select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account;
compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship between the at least one recipient and the sender account.
Brechbuhl teaches:
select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account (Paragraphs [0036]: the CRM system assigns each recipient to a specific persona based on the recipient's predictive scores. The personas reflect the recipient's likely behavior in response to the recipient receiving a future message advertisement. The personas can bundle and identify recipients' behaviors in a manner which is understandable and upon which a response can be executed. The personas can identify a recipient's behavior with sufficient accuracy because people's behavior generally remains the same and [0038]: A first persona is a “loyalist” persona. A loyalist has a high probability of opening the message and a high probability of clicking on a link in the message);
compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship the CRM system compares individual predictive scores against thresholds to bin the individual recipients by predictive score) and [0033]: the thresholds separating the bins need not bin the data into 25%/50%/75% quartiles. In a non-limiting example, the thresholds for an “open message” can be 5%, 13%, and 27% from least likely to most likely, with a most likely open rate of 28% of the recipients being excellent. Thresholds for different recipient behaviors can be different).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chestnut to select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account, and compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship between the at least one recipient and the sender account as taught by Brechbuhl because it would have effectively improved the selection of recipients for a given email campaign. Chestnut discloses predicting a proposed electronic mail (email) for an email campaign to be sent to a list of email addresses received from a sender is spam (Chestnut Abstract). Using the predictive scoring and messaging in messaging systems of Brechbuhl would facilitate management and execution of electronic message campaigns by reducing a number of recipients who respond with a complaint that the messages are unwanted (Brechbuhl Paragraph [0012]).
Regarding claims 2, 11, and 20, Chestnut does not explicitly disclose wherein the processing device is further configured to execute the instructions to cause the system to: 
determine, based on the comparison, that the rejection metric is lower than the strict rejection threshold; and 
transmit at least one message to at least one remainder recipient from the set of intended recipients responsive to the rejection metric associated with the at least one tracked message being lower than the strict rejection threshold.
Brechbuhl teaches:

transmit at least one message to at least one remainder recipient from the set of intended recipients responsive to the rejection metric associated with the at least one tracked message being lower than the strict rejection threshold (Paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chestnut to determine, based on the comparison, that the rejection metric is lower than the strict rejection threshold, and transmit at least one message to at least one remainder recipient from the set of intended recipients responsive to the rejection metric associated with the at least one tracked message being lower than the strict rejection threshold as taught by Brechbuhl because it would have effectively improved the selection of recipients for a given email campaign. Chestnut discloses predicting a proposed electronic mail (email) for an email campaign to be sent to a list of email addresses received from a sender is spam (Chestnut Abstract). Using the predictive scoring and messaging in messaging systems of Brechbuhl would facilitate management and execution of electronic message campaigns by reducing a number of recipients who respond with a complaint that the messages are unwanted (Brechbuhl Paragraph [0012]).
Regarding claims 3, 12, and 21, Chestnut discloses wherein determining the rejection metric includes at least one of: tracking a received message indicating blocking of the at least one tracked message by an external messaging service; tracking a received message indicating delivery failure of the at least one tracked message; or tracking a received message indicating negative recipient response to the at least one tracked message (Paragraph [0041]).
Regarding claims 4 and 13, Chestnut discloses wherein the processing device is further configured to execute the instructions to: update an algorithm for computing a trust value for the trust indicator, based on the rejection metric (Paragraph [0114]).
Regarding claims 5 and 14, Chestnut discloses wherein the algorithm is learned using a machine- learning sub-system, and wherein updating the algorithm comprises: 
including the rejection metric in a training dataset (Paragraph [0116]); and 

Regarding claims 6, 15, and 22, Chestnut discloses wherein the at least one selected recipient is selected based on a relationship level between the at least one selected recipient and the sender account, or between the at least one selected recipient and an online store associated with the sender account (Paragraph [0050]).
Regarding claims 7 and 16, Chestnut discloses wherein determining, based on the trust indicator associated with the proposed messaging campaign, that the proposed messaging campaign should be blocked includes: 
computing a trust value for the trust indicator based on the set of parameters (Paragraph [0045]); and 
determining that the proposed messaging campaign should be blocked responsive to the trust value failing a trust threshold (Paragraph [0046]).
Regarding claims 9 and 18, Chestnut discloses wherein the processing device is further configured to execute the instructions to: 
manage a plurality of proposed messaging campaigns (Paragraph [0050]); 
wherein tracked messages are transmitted to selected recipients across the plurality of proposed messaging campaigns, the tracked messages totaling a defined quantity (Paragraph [0040]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics
        v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to
        the court’s determination that claims to a “machine-readable medium” were not to a statutory category. In
        Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the
        medium as encompassing “any data storage device” including random-access memory and carrier
        waves. In this case, Paragraph [0123] of Applicant’s specification defines the medium as “pre-recorded storage device or other similar non-volatile or non-transitory computer readable medium, including DVDs, CD-ROMs, USB flash disk, a removable hard disk, or other storage media.”  In this case, the specification discloses non-transitory storage devices only. Thus, claim 19 is not directed to a transitory signal per se.